Citation Nr: 1000389	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-20 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left foot sprain. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee, to include as secondary to a 
service-connected left knee scar.

3.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the left first metacarpal (thumb) 
on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
January 1973.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana, which denied increased 
(compensable) ratings for a service-connected left knee scar 
and service-connected residuals of a fracture of the left 
thumb.  The RO also denied the Veteran's application to 
reopen claims for service connection for a left foot sprain 
and arthritis of the left knee.  The Veteran timely filed a 
Notice of Disagreement (NOD) in April 2004, and the RO issued 
a Statement of the Case (SOC) in May 2005.  In June 2005, the 
Veteran timely filed a substantive appeal.  

By a June 2008 decision, the Board denied the Veteran's claim 
for an increased (compensable) rating for a service-connected 
left knee scar.  In that same decision, the Board further 
denied the Veteran's claim for an increased (compensable) 
rating for the residuals of a left thumb fracture on a 
schedular basis, and that decision is now final.  In 
addition, at the time of the June 2008 decision,  the Board 
remanded the issue of whether an increased (compensable) 
rating was warranted for the Veteran's left thumb disability 
on an extraschedular basis for additional development, to 
include directing the Appeals Management Center (AMC)/RO to 
provide proper Veterans Claims Assistance Act (VCAA) notice 
and to refer the case to the Director of the Compensation & 
Pension Service for consideration of awarding an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The 
Board also remanded the new and material claims on appeal in 
order to ensure that VCAA notice encompassing Kent v. 
Nicholson, 20 Vet. App. 1 (2006), was complied with.  With 
the exception of the new and material claim that relates to 
reopening a claim for service connection for the residuals of 
a left foot sprain, the purposes of this remand have been met 
and the case is ready for appellate consideration.

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claim 
folder.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for the residuals of a left foot sprain is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  By a February 2001 rating action, the RO denied the 
Veteran's claim of entitlement to service connection for 
arthritis of the left knee, to include as secondary to a 
service-connected left knee scar; the Veteran was provided 
notice of the decision and his appellate rights, but did not 
file a notice of disagreement.

2.  In November 2003, the Veteran filed an application to 
reopen his claim for service connection for arthritis of the 
left knee, to include as secondary to a service-connected 
left knee scar.      

3.  The evidence received since the unappealed February 2001 
decision, when considered by itself or in the context of the 
entire record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection for arthritis of the left 
knee, to include as secondary to a service-connected left 
knee scar.  

4.  Pursuant to a Board remand during this appeal and the 
provisions of 38 C.F.R. § 3.321(b)(1), the VA Chief Benefits 
Director denied an extraschedular rating for the Veteran's 
service-connected left thumb disability.      

5.  The Veteran's left thumb disability does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The February 2001 rating action, in which the RO denied 
the Veteran's claim of entitlement to service connection for 
arthritis of the left knee, to include as secondary to a 
service-connected left knee scar, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
a claim for service connection for arthritis of the left 
knee, to include as secondary to a service-connected left 
knee scar.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  An increased (compensable) rating for service-connected 
residuals of a fracture of the left first metacarpal (thumb) 
on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003, August 2008, and November 2008 letters sent to 
the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  
The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in November 2003, August 2008, and November 2008 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the August and November 
2008 letters informed him about how VA determines effective 
dates and disability ratings, as required by Dingess.       

The November 2008 notification letter also informed the 
Veteran of the requirement of submitting new and material 
evidence to reopen a previously denied claim and defined 
"new and material" evidence.  The November 2008 
notification letter specifically included affirmative 
statements of the evidence, not previously of record, needed 
to reopen his claim.  The RO indicated that the previous 
denial of the Veteran's claim for service connection for 
arthritis of the left knee, to include as secondary to a 
service-connected left knee scar, was based on the fact that 
there was no evidence of record which showed that the 
Veteran's left knee arthritis was incurred in or aggravated 
by military service, nor was there any evidence showing that 
it was manifest to a compensable degree within one year of 
his service.  According to the RO, the evidence he needed to 
submit had to relate to that fact.  However, although the RO 
provided the basis for the denial of the Veteran's claim for 
service connection for arthritis of the left knee on a direct 
basis, the RO did not provide the basis for the denial of the 
claim on a secondary basis, namely that there was no evidence 
showing that his left knee arthritis was caused or aggravated 
by his service-connected left knee scar.  Nevertheless, after 
a review of the November 2008 letter and an acknowledgment of 
the aforementioned notification deficiency, the Board 
concludes that the letter sent to the Veteran substantially 
satisfies the requirements set forth by the Court in Kent by 
informing him of the type of evidence needed to reopen his 
claim.  Further, the Board notes that the Veteran's 
statements during the Travel Board hearing indicated 
knowledge that the evidence must show a relationship between 
his left knee arthritis and his service-connected left knee 
scar in order to reopen his claim on a secondary basis.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  Based on 
the foregoing, the Board finds that, in the circumstances of 
the Veteran's new and material claim to reopen his claim for 
service connection for arthritis of the left knee, to include 
as secondary to a service-connected left knee scar, any 
additional development or notification would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in November 2003, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in August and November 2008, after the 
decision that is the subject of this appeal.  Despite any 
timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that new and material 
evidence has not been submitted to reopen the claim for 
service connection arthritis of the left knee, to include as 
secondary to a service-connected left knee scar, and that the 
preponderance of the evidence is against the increased rating 
claim on an extraschedular basis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473.  A November 2008 
VCAA letter outlined the information and evidence that is 
necessary to substantiate the claim addressed herein: an 
increased rating on an extraschedular basis.  Thus, the Board 
finds that the November 2008 letter substantially satisfies 
the current notification requirements.  As the Veteran has 
not indicated any prejudice caused by a content error and no 
such error is apparent, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.    

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim"").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

As noted above, the RO, in its November 2003, August 2008, 
and November 2008 letters, informed the Veteran about VA's 
duty to assist him in obtaining relevant records.  As to any 
duty to provide a medical opinion in regard to the new and 
material claims, according to 38 C.F.R. § 3.159(c )(4)(iii), 
the duty to provide a medical opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  38 
C.F.R. § 3.159(c)(4)(iii).  Although the Board did not reopen 
the claim before remanding it for further development and did 
not order an examination, the RO afforded the Veteran a VA 
examination of his left knee in April 2009, which included a 
nexus opinion.  VA has no further duty to provide an 
examination or medical opinion.    

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim for an increased 
(compensable) rating for the residuals of a left thumb 
fracture on an extraschedular basis, the Board notes that in 
the November 2008 VCAA notice letter, the Veteran was 
informed that in order to support the aforementioned claim, 
he should submit statements from employers (former or 
current) or co-workers who could attest to his difficulties 
on the job as a result of his left thumb disability.  The 
evidence of record is negative for a reply from the Veteran.  
In addition, in a December 2008 statement from the Veteran, 
he indicated that he had no other information or evidence to 
submit.  The Board notes that the duty to assist is not 
always a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Therefore, the Board concludes that the 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran to the extent possible, and thus, no additional 
assistance or notification was required.  The Veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


II.  New and Material Claim

A.  Law and Regulations - Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codified Allen and added language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  


B.  Factual Background

The Veteran's original claim of entitlement to service 
connection for arthritis of the left knee, to include as 
secondary to a service-connected left knee scar, was denied 
by the RO in a February 2001 rating action.  At that time, 
the RO found that the Veteran's service treatment records 
were negative for any complaints or findings of arthritis of 
the left knee.  The RO further indicated that there was no 
evidence showing that the Veteran was diagnosed with 
arthritis of the left knee within one year of service and the 
evidence of record at that time did not show a nexus between 
a left knee disability and service.  Thus, the RO concluded 
that there was no evidence of record which showed that the 
Veteran's left knee arthritis was incurred in or aggravated 
by military service, nor was there any evidence showing that 
it was manifest to a compensable degree within one year of 
his service.  The RO also concluded that there was no 
evidence of record showing that the Veteran's left knee 
arthritis was caused or aggravated by his service-connected 
left knee scar.  The Veteran was provided notice of the 
decision and his appellate rights but did not file a notice 
of disagreement.  Therefore, the February 2001 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

Notwithstanding the foregoing, a claim will be reopened in 
the event that new and material evidence is presented.  
38 U.S.C.A. § 5108.  Because the February 2001 rating action 
was the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the Veteran's claim for service connection for arthritis of 
the left knee, to include as secondary to a service-connected 
left knee scar, should be reopened and re- adjudicated on a 
de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. 
App. 273 (1996).

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The evidence of record at the time of the February 2001 
rating action consisted of the Veteran's service treatment 
records and a VA examination report, dated in November 2000.           

The Veteran's service treatment records are negative for any 
complaints or findings relating to arthritis of the left 
knee.  These records show that in October 1970, the Veteran 
sustained a laceration of the left knee.  In June 1971, he 
was treated for complaints of a sore left ankle.  It was 
noted that he had an old fracture of the left tibia at that 
time.  An X-ray examination of his left ankle showed no 
fracture.  In December 1972, the Veteran underwent an ETS 
(expiration of term of service) examination.  At that time, 
in response to the question as to whether he had ever had or 
if he currently had a "trick" or locked knee, the Veteran 
responded "no."  The Veteran's lower extremities were 
clinically evaluated as "normal."

In November 2000, the Veteran underwent a VA examination.  At 
that time, he stated that during service, he fell while 
running on numerous occasions.  According to the Veteran, on 
one specific occasion, he fell and suffered a laceration of 
his left knee.  The Veteran reported that he had experienced 
pain in his left knee for the past one and a half years.  He 
noted that the pain was intermittent and lasted approximately 
one to three hours.  The Veteran stated that he also had left 
knee swelling and occasional popping; however, his left knee 
did not give way.  The physical examination of the Veteran's 
left knee showed that it was not swollen or tender.  The 
range of motion of the left knee was normal and was not 
associated with any pain.  The left knee was stable.  The 
Veteran had a two centimeter horizontal scar over the left 
lower patella region, and a one centimeter scar over the left 
lateral upper knee.  An x-ray was taken of the Veteran's left 
knee and was reported to show mild degenerative changes.  The 
examiner opined that the injuries that caused the left knee 
scars were not significant enough to cause any arthritis of 
the knee.      

By a February 2001 decision, the RO granted service 
connection for a scar, residuals of laceration of the left 
knee.  The RO assigned a noncompensable rating, effective 
from October 27, 2000, for the Veteran's service-connected 
left knee scar.  

Evidence received subsequent to the unappealed February 2001 
decision consists of VA Medical Center (VAMC) outpatient 
treatment records, dated from December 2003 to February 2009, 
a VA examination report, dated in April 2009, and hearing 
testimony.    

VAMC outpatient treatment records, dated from December 2003 
to February 2009, show that in December 2003, x-rays were 
taken of the Veteran's left knee.  The x-rays were reported 
to show minor bony spurs and no acute bony injury seen.  In 
January 2005, the Veteran stated that he experienced numbness 
in his left leg and foot when sitting in one position for a 
long time, such as when he was working on the computer.  It 
was suggested that the Veteran may be compressing the left 
leg the wrong way.    

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that while he was in the military, he was 
attacked by a gang and injured his left knee.  Specifically, 
the Veteran indicated that he was knocked to the ground and 
landed on his knees.  According to the Veteran, he suffered a 
laceration of his left knee.  It was the Veteran's contention 
that his currently diagnosed left knee arthritis was related 
to the in-service left knee injury, to include the 
laceration.   

In April 2009, the Veteran underwent a VA examination.  At 
that time, the examiner stated that he had reviewed the 
Veteran's claims file.  The clinician observed that while the 
Veteran was in the military, he suffered a left knee 
contusion.  A dressing was applied to his left knee and he 
was given crutches for two weeks.  At present, the Veteran 
had pain on kneeling and squatting.  He worked as a semi-
truck driver and had difficulty climbing into the truck cab.  
At the time of the examination, x-rays were taken of the 
Veteran's left knee.  The x-rays were reported to show some 
mild degenerative changes in the medial compartment of the 
knee joint and in the patellofemoral compartment.  Following 
the physical examination, the examiner diagnosed the Veteran 
with left knee degenerative joint disease, with patella 
femeral arthritis.  The examiner opined that the Veteran's 
currently diagnosed left knee arthritis was not a result of 
his in-service left knee contusion and laceration.  The 
examiner stated that the Veteran's in-service laceration did 
not need suturing or prolonged care, and that x-rays taken 
during service were normal.  According to the examiner, there 
was no history of continued treatment for a knee condition.      

C.  Analysis

In the instant case, the Veteran contends that his currently 
diagnosed arthritis of the left knee is related to his period 
of military service, to specifically include his in-service 
left knee injury.  His assertions can also be construed as 
claiming his left knee arthritis is related to his service-
connected left knee scar.  The Board notes at the outset that 
the Veteran is competent as a layperson to report that on 
which he has personal knowledge (e.g., provide an accurate 
history of an in-service injury) or what comes to him from 
his senses, such as pain.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  However, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no evidence of 
record indicating that the Veteran has specialized medical 
training so as to be competent to render a medical opinion on 
the diagnosis or etiology of his left knee arthritis.  
Therefore, his assertions cannot serve as a basis to reopen 
the claim for service connection for arthritis of the left 
knee, to include as secondary to a service-connected left 
knee scar.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Moreover, his contention that his currently diagnosed left 
knee arthritis was related to his period of active military 
service, and also to his service-connected left knee scar, is 
cumulative of his previous contentions at the time of his 
prior claim, and therefore, is not new and material.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Board observes that in regard to the evidence submitted 
subsequent to the February 2001 rating action, the VAMC 
outpatient treatment records, dated from December 2003 to 
February 2009, and the April 2009 VA examination report are 
"new" in that they were not of record at the time of the 
February 2001 rating action. However, the Board concludes 
that the aforementioned evidence is not "material" because 
it does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for arthritis 
of the left knee, to include as secondary to a service-
connected left knee scar.  Rather, it merely confirms that 
the Veteran continues to be diagnosed with arthritis of the 
left knee, without offering any indication (e.g., competent 
opinion) of a causal link or nexus between the Veteran's 
period of military service and/or service-connected left knee 
scar, and his current left knee arthritis.  In fact, the 
opinion from the examiner from the April 2009 VA examination 
opposes, rather than supports the Veteran's contentions.  The 
examiner opined that the Veteran's currently diagnosed left 
knee arthritis was not a result of his in-service left knee 
contusion and laceration.  The examiner noted that the 
Veteran's in-service laceration did not need suturing and 
that there was no history of continued treatment for a knee 
condition.  The Board observes that the Veteran's service 
treatment records are negative for any complaints or findings 
of left knee arthritis, and that the first evidence of record 
of a diagnosis of left knee arthritis was in November 2000, 
over 27 years after the Veteran's separation from the 
military.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints].  There is no competent evidence to suggest that 
a left knee scar caused or aggravated an underlying knee 
disability, to include arthritis.   

In this case, the specified basis for the original February 
2001 disallowance was that there was no evidence of record 
which showed that the Veteran's currently diagnosed left knee 
arthritis was incurred in or aggravated by military service, 
nor was there any evidence showing that it was manifest to a 
compensable degree within one year of his service.  The RO 
also concluded that there was no evidence of record showing 
that the Veteran's left knee arthritis was caused or 
aggravated by his service-connected left knee scar.  The 
aforementioned evidence submitted subsequent to the February 
2001 rating decision does not contradict this reasoning.  
Therefore, the aforementioned evidence is not material.

The Board finds that the evidence added to the record since 
the RO's February 2001 decision, either by itself or in the 
context of all the evidence, both old and new, is not new and 
material evidence within the meaning of the cited legal 
authority, sufficient to reopen the Veteran's claim for 
service connection for arthritis of the left knee, to include 
as secondary to a service-connected left knee scar.  


III.  Extraschedular Rating Claim

A.  Applicable Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Under 38 C.F.R. § 3.321(b)(1) ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)

B.  Factual Background

The Veteran submitted to a VA thumb examination in November 
2000.  The clinician indicated that he had reviewed the 
medical records and noted the history of a 1972 left thumb 
fracture.  The Veteran complained of occasional pain in the 
left first metacarpal that lasted for about 30 seconds.  He 
also stated that at times he could not move the left 
metacarpal phalangeal joint.  The Veteran was able to oppose 
the tips of the fingers to the mid palmar crease in both 
hands, and he could touch the tip of the thumb with all the 
other fingers.  His ability to grasp objects was normal, and 
there was no joint involvement.  He was able to use both 
hands as a unit for grasping, pushing, pulling, twisting, 
probing, writing, touching, and expressing.  X-rays revealed 
an old, well-healed fracture with no complications or 
sequelae.  There were no findings of arthritis.

The Veteran submitted to another VA thumb examination in 
December 2003.  At that time, he complained of "pain 
sometimes once a week."  There was no limitation of motion 
or function.  There were no anatomical or functional defects. 
The clinician noted good approximation between the tip of the 
thumb and fingers and between the median transverse fold and 
the palm of the fingers.  There was no edema.  Grasping, 
touching, expression, writing, twisting, and pulling were 
normal. The clinician diagnosed status post injury of the 
left hand, first metacarpal, with no loss of motion or 
function.

In June 2008, the Board remanded this case; it was noted at 
that time that according to the Veteran, he worked as a truck 
driver and that his thumb would frequently "lock up" while 
driving.  The Veteran also indicated that he experienced pain 
in his thumb that interfered with his driving.  The Board 
noted that such evidence suggested that the Veteran's left 
thumb disability had caused a significant enough interference 
with employment as to warrant a referral for consideration of 
an extraschedular rating for his left thumb pursuant to 
38 C.F.R. § 3.321(b)(1) after providing the Veteran to submit 
or identify supportive evidence such as employment records or 
statements.  Thus, upon remand, the RO was directed to refer 
the issue of whether an extraschedular rating was warranted 
for the Veteran's left thumb disability under the provisions 
of 38 C.F.R. § 3.321(b)(1) to the VA Chief Benefits Director.     

In a March 2009 decision letter from the Director of VA's 
Compensation and Pension service, the Director stated that a 
review of the claims folder indicated that the Veteran had 
been evaluated at zero percent for service-connected status 
post fracture of the left first metacarpal (thumb) since 
1979.  He last reopened his claim for an increased evaluation 
in October 2003.  In the December 2003 VA examination, the 
Veteran complained of having pain in the left thumb about 
once a week.  He had full ranges of motion, full grasp, 
normal touch and no limitation in function.  During his 
testimony at the January 2008 Travel Board hearing, the 
Veteran indicated that he worked as a truck driver and that 
his left thumb was painful and numb at night, locked up 
occasionally, and that his decreased grasp interfered with 
his ability to climb up the ladder into the truck or to fix 
his tarp.  The Board remanded the case for additional 
development, to include obtaining evidence from the Veteran's 
employer, friends or family who observed the effects of his 
thumb disability, in order to substantiate the Veteran's poor 
job performance stemming from his service-connected 
condition.  In August and November 2008, the Veteran was 
informed of the necessary evidence he needed to submit to 
substantiate his claim.  He failed to do so.  Consequently, 
the Director was unable to establish that the Veteran's 
service-connected left thumb disability interfered with his 
employment.  Thus, entitlement to an extraschedular 
evaluation for the service-connected left thumb disability 
was not in order.     

C.  Analysis

Upon review of the record, it is apparent that the Veteran 
has not submitted any evidence which would show that his left 
thumb disability results in marked interference with 
employment or that it has required frequent hospitalization.  
See Bagwell, 9 Vet. App. at 337; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The claim for an extraschedular rating 
was remanded to afford the Veteran an opportunity to submit 
evidence in support of his claim, such as statements from 
employers or co-workers.  There is no evidence showing a 
response from the Veteran and no additional relevant evidence 
was submitted.  The Board notes that corresponding to VA's 
duty to assist the veteran in obtaining information is a duty 
on the part of the veteran to cooperate with VA in developing 
a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
the veteran in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  In this instance, the veteran failed to submit 
or identify any relevant evidence, to include employment 
records.  Thus, the Board finds that the evidence of record 
does not support a finding that the Veteran's left thumb 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Veteran's left thumb disability has not 
necessitated any frequent hospitalizations and there is no 
evidence from an employer or former employer indicating any 
work impairment let alone marked interference with 
employment.  

The Board has considered all of the relevant evidence of 
record, to include the Veteran's statements and testimony but 
in view of the absence of competent or credible evidence 
reflective of the factors cited, to include marked 
interference with employment, the undersigned concurs with 
the RO/Chief Benefits Directors' finding that an 
extraschedular rating is not warranted for a left thumb 
disability.  38 C.F.R. § 3.321(b)(1); Bagwell, supra.  The 
preponderance of the evidence is against an increased 
(compensable) rating for the residuals of a fracture of the 
left first metacarpal (thumb) with a history of degenerative 
joint disease, on an extraschedular basis.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for arthritis of 
the left knee, to include as secondary to a service-connected 
left knee scar.  

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the left first metacarpal (thumb) 
on an extraschedular basis is denied.


REMAND

In regard to the Veteran's application to reopen his claim of 
entitlement to service connection for the residuals of a left 
foot sprain, he contends that during service, he injured his 
left foot and was diagnosed with a left foot sprain.  He 
maintains that after his injury, he developed chronic pain in 
his left foot.  According to the Veteran, at present, he had 
a left foot disability that was related to his period of 
military service, specifically to his in-service left foot 
sprain.   

The Veteran's service treatment records show that in June 
1971, he was treated for complaints of a sore left ankle.  It 
was noted that he had an old fracture of the left tibia.  An 
x-ray was taken of his left ankle and it was reported to show 
no fracture.  In October 1971, the Veteran sought treatment 
after twisting his ankle.  There was no indication as to 
whether it was his right or left ankle.  The impression was 
of an ankle sprain.  In January 1972, it was noted that the 
Veteran had twisted his left foot while he was in the gym.  
The physical examination showed that there was no swelling 
and that range of motion was good.  The impression was of a 
slight sprain and the Veteran was directed to use an ace wrap 
for the next 24 hours.  In December 1972, the Veteran 
underwent an ETS examination.  At that time, in response to 
the question as to whether he had ever had or if he currently 
had any foot trouble, the Veteran responded "yes."  
However, the Veteran's feet were clinically evaluated as 
"normal."

In April 2009, the Veteran underwent a VA examination that 
was conducted by R.P., M.D.  In the examination report, Dr. 
P. stated that the problem being detailed was the Veteran's 
left foot pain, and that the date of onset was "1972."  In 
regard to circumstances and initial manifestations, Dr. P. 
indicated that in 1972, while the Veteran was in the 
military, he injured his left foot and ankle in a basketball 
game.  The Veteran was treated for a sprain and he felt pain 
in his mid-foot.  X-rays showed no fracture.  Dr. P. noted 
that at present, the Veteran did not have any corns, 
calluses, or flat feet.  The Veteran had left foot pain while 
standing and walking, and his pain level was a 7 out of 10.  
In regard to course of treatment since onset, Dr. P. stated 
"intermittent with remissions."  The physical examination 
of the Veteran's left foot showed that there was no evidence 
of swelling, instability, or abnormal weight bearing.  There 
was evidence of painful motion, tenderness, and weakness.  An 
x-ray was taken of the Veteran's left foot and was reported 
to show a stable appearing foot.  Following the physical 
examination and a review of the Veteran's x-ray, Dr. P. 
diagnosed the Veteran with a left foot chronic strain.  In 
regard to problems associated with the diagnosis, Dr. P. 
reported "left foot pain."  Dr. P. opined that the 
Veteran's left foot chronic strain was not caused by or the 
result of his in-service left foot twist injury.  Dr. P. 
stated that the Veteran was treated for left foot and ankle 
sprains during active duty, with normal x-rays.  According to 
Dr. P., the Veteran had no continued care for his foot 
condition and was able to work as a semi truck driver.     

Upon a review of the April 2009 VA examination report, the 
Board notes that there are discrepancies in the medical 
opinions offered by the examiner, Dr. P.  On the one hand, 
Dr. P. stated that the onset of the Veteran's current left 
foot pain was "1972" while he was in the military and 
injured his left foot.  In regard to course of treatment 
since onset, Dr. P. indicated "intermittent with 
remissions," which suggests that the Veteran had experienced 
intermittent left foot pain since his original in-service 
left foot injury.  In addition, Dr. P. diagnosed the Veteran 
with chronic strain of the left foot, which suggests that the 
Veteran had experienced a continuity of symptomatology since 
his original left foot injury (strain) during service.  See 
38 C.F.R. § 3.303(b).  However, on the other hand, although 
Dr. P. appears to be providing a link between the Veteran's 
current chronic strain of the left foot and his period of 
service, when Dr. P. offered an opinion regarding the 
etiology of the Veteran's currently diagnosed chronic strain 
of the left foot, he opined that that the Veteran's left foot 
chronic strain was not caused by or the result of his in-
service left foot twist injury.  [Emphasis added.]  Dr. P. 
stated that the Veteran was treated for left foot and ankle 
sprains during active duty, with normal x-rays, and that he 
had no continued care for his foot condition.  Thus, Dr. P.'s 
opinions regarding the etiology of the Veteran's currently 
diagnosed chronic strain of the left foot are rather 
confusing; he appears to provide alternative rationales that 
both support and weigh against the contended causal 
relationship.  Therefore, the Board needs to clarify the 
discrepancies in the VA examiner's opinions.       


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to Dr. R.P, the 
examiner who conducted the Veteran's April 
2009 VA examination, and request that he 
provide an addendum opinion to the 
examination report.  Specifically, Dr. P. 
is requested to address the following 
question:
 
Is it at least as likely as not (50 
percent or greater probability) that 
any current left foot disability, to 
include the left foot strain 
diagnosed at the time of the April 
2009 VA examination, is causally 
linked to the Veteran's period of 
active service, to include the in-
service left foot injury?  Dr. P. 
should comment on the discrepancies 
in his previous opinions.  

Dr. P. is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation. More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If Dr. 
P. is unable to provide the requested 
opinion without resorting to speculation, 
he should so state.

2.  If. Dr. P. from the Veteran's April 
2009 VA examination is no longer 
available, the RO should make arrangements 
for a VA orthopedic examination to 
determine the nature and etiology of any 
disability of the left foot.  The claims 
file and a copy of this remand must be 
made available and reviewed by the 
examiner.  After examination of the 
Veteran and review of the record, 
including the Veteran's service treatment 
records, the examiner should address the 
following question:   

Is it at least as likely as not (50 
percent or greater probability) that 
any current left foot disability is 
causally linked to the Veteran's 
period of active service, to include 
the in-service left foot injury?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation. More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


